Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a first action on the merits, responsive to application 16/381,240 filed on 17 April, 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The references listed on the information disclosure statement (IDS) are considered by the examiner.
Claims 1 – 20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the indication parameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The series of claims which claim 13 depends Since the series of the claims 8 → 9 → 12 → 13 provide proper antecedent basis for all limitations in claim 13, the examiner interprets claim 12 to further, instead, modify claim 9 not 8. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-8 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balakrishnan US PG Pub. 2018/0088962.

Regarding claim 1:  Balakrishnan discloses a system on chip comprising [BMC (120) system on chip of Fig. 1, see pars. 15 and 20, BMC maybe a system on a chip]: 
[on chip memory (406 Fig. 4)] configured to store a first bootset in a first region [as illustrated in fig. 1, primary storage region (130)], the first bootset including a booting operation bootloader for a first booting operation [primary image (142)] and to store a second bootset in a second region that is different from the first region [secondary storage region (138) storing a backup image (144)];
an exception detector configured to be activated after execution of an initialization bootloader [watchdog (152), FIG. 2 watchdog (mapped to exception detector) is initiated (208) after a first (initialization) bootloader execution at (206)], detect an exception occurrence in the system on chip, and generate a reset signal in response to the exception occurrence that is detected [(217) a reset is initiated by the watchdog after a hang / encounter an error (exception) is detected (216)]; and 
a processor configured to perform a second booting operation by using the second bootset in response to the reset signal received from the exception detector during the first booting operation performed by using the first bootset [a processor for execution of bootloader (par. 20) for executing a bootloader, wherein following the reset (217), the second bootloader is executed (226) by the processor (in the chain following the reset)].

Regarding claim 5:
Balakrishnan discloses the system on chip of claim 1, wherein the exception detector comprises a watchdog timer that detects the exception occurrence in response to a counter value being equal to a value that is set within the watchdog timer [an exception is being detected in response to a counter value reaching a set value within the watchdog (218)].

Regarding claim 7:
7. The system on chip of claim 1, wherein the first region and the second region are two different memory blocks [primary (130) and secondary (138) storages or memory (406) containing the two storages (regions)].

Regarding claim 8:
A method of booting a device [FIG. 2], the method comprising: 
activating a watchdog timer after executing an initialization bootloader, by using a processor [(208) initiate a watchdog after first bootloader execution (206)]; 
resetting the processor, in response to the watchdog timer indicating that an exception occurs during a first booting operation performed by using a first bootset including a booting operation bootloader [after hang / encounter an error (exception) occurring during execution of first bootloader, the “watchdog 152 may be configured to trigger a reset (e.g., a restart) of the BMC 120”, par. 23. Note that the BMC includes a processor system on a chip for execution of bootloader, par. 20]; and 
performing, by using the processor, a second booting operation by using a second bootset stored in a second region of a non-volatile memory that is different from a first region in which the first bootset is stored [(226) a second booting operation using a second bootloader is exxecuted (by the processor system on chip as indicated above) from a secondary storage of the BMC (138 Fig. 1), wherein the storage is a non-volatile memory, par. 20].

Regarding claim 14:
Claim 14 recites the limitation of claim 7 and is therefore rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Insley et al. (hereinafter Insley) US Pat. No. 7,487,343.

Regarding claim 2:
Balakrishnan discloses the system on chip of claim 1. Balakrishnan further discloses the non-volatile memory storing a first or a second boot bootloader and the processor is configured to [FIG. 2 (206) – (226)].

Balakrishnan, however, does not explicitly discloses wherein the non-volatile memory is configured to store an indication parameter selectively indicating a first boot mode in which the first bootset is used or a second boot mode in which the second bootset is used, and the processor is configured to perform the first booting operation or the second booting operation by loading one of the first bootset and the second bootset from the non-volatile memory, based on the indication parameter.
	Insley teaches booting of an electronic device wherein the non-volatile memory is configured to store an indication parameter selectively indicating a first boot mode in which the first bootset is used or a second boot mode in which the second bootset is used [FIG. 3 boot image selection indicator (66), indicating whether a primary or a backup boot image is selected for execution, col. 6 ‖ 32-60], and 
the processor is configured to perform the first booting operation or the second booting operation by loading one of the first bootset and the second bootset from the non-volatile memory, based on the indication parameter [“In response to a boot event, the boot code sequence determines the state of image selection indicator 66” and performs a first or a second boot operation, from the primary or the backup images (62) or (63), based on the boot image selection indicator (66)].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented a stored boot image selection indicator in the non-volatile memory of Balakrishnan per the teachings of Insley. One would have been 

Regarding claim 3:
Balakrishnan and Insley  in combination teach the system on chip of claim 2.
Insley further teaches wherein the processor is configured to change the indication parameter to indicate the second boot mode when a bootset image update request is identified in the first boot mode in which the first booting operation is performed by using the first bootset [“when the host processing system is updated with a new version of firmware, the new firmware may fail when an operator first attempts to use it. It may be convenient to bring up the host processing system utilizing a backup boot image (here, backup firmware) while the defective new version is being corrected”, col. 3 ‖ 3-8. The utilization of the backup boot image is by changing the boot image selection indicator (66) to select the backup image, see col. 6 ‖ 32-60].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented a stored boot image selection indicator in the non-volatile memory of Balakrishnan per the teachings of Insley for the same reasons as above.

Regarding claim 4:
Balakrishnan discloses the system on chip of claim 2, wherein the processor is configured to perform the second booting operation by using the second bootset, and reset the processor when an exception occurs during the first booting operation performed by using the first bootset [perform second booting operation from a second bootloader image (226) – (228) and reset the processor (217) in response to an hand / encounter error exception detected (216)].
Balakrishnan does not discloses an indication parameter of boot select and hence does not discloses change the indication parameter to select a second bootset.
	Insley teaches change the indication parameter to select a second boot set in response to an error in the primary boot image [see col. 3 ‖ 3-8 and col. 6 ‖ 32-60].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented a stored boot image selection indicator in the non-volatile memory of Balakrishnan per the teachings of Insley for the same reasons as above.

Regarding claim 9:
Claim 9 recites a method that is performed as recited by the system on chip of claim 2 and is rejected accordingly under the same rationale.

Regarding claim 10:
Claim 10 recites a method that is performed as recited by the system on chip of claim 3 and is rejected accordingly under the same rationale.

Regarding claim 11:
Claim 10 recites a method that is performed by the system on chip of claim 4 and is rejected accordingly under the same rationale.

Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Lee et al. (hereinafter Lee) US Pat No. 7,765,393.

Regarding claim 6:
Balakrishnan discloses the system on chip of claim 5. Balakrishnan further discloses flag information for a first processor boot operation indicating whether the operation was performed normally [(216) information for whether the first boot was performed normally], and select the second boot mode based on the reset signal received from the watchdog timer and the flag information, when an exception occurs during the first booting operation by using the first bootset [processor of the BMC selects a second boot mode (222) based on reset from watchdog (217) and hang / encounter error (exception) occurs in first booting operation (216)].
Balakrishnan does not disclose wherein the processor is configured to update flag information for each of a plurality of operations of the processor, the flag information indicating for each operation whether the operation was performed normally, and store the flag information that is updated in a register in the system on chip.  
	Lee teaches wherein the processor is configured to update flag information for each of a plurality of operations of the processor, the flag information indicating for each operation whether the operation was performed normally, and store the flag information that is updated in a register in the system on chip [Fig. 5 logs error for each operation (511) and/or (512). Per the working of a general computing device, such information are inherently stored in register in the system, such information that are used by the processor while in operation are stored in register so they are quickly accessible. Hence, flag information are stored in a register by general definition of a register.].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the teachings of Lee to store flag information in the system of Balakrishnan. A person skilled in the art would have been motivated to do so for known advantages such as fast booting and the like, so that a failed first is not entered on every reset of the system of Balakrishnan.

Regarding claim 12:
Claim 12 recites a method that is performed as recited by the system on chip of claim 6 and is rejected accordingly under the same rationale.

Regarding claim 13:
Balakrishnan and Lee teach the method of claim 12. Balakrishnan further discloses further comprising selecting of the second boot mode from among the first boot mode and the second boot mode, based on the flag information and a reset signal that the watchdog timer provides to the processor, before the performing of the second booting operation by using the second bootset [second booting mode is selected (222) based on reset signal from watchdog (217) and flag information (216) before performing the second boot operation (226)].
Balakrishnan does not explicitly disclose the indication parameter and hence does not disclose selecting the second boot despite the indication parameter indicating the first boot mode.
	Lee teaches selecting the second boot despite an indication parameter indicating the first boot mode [Fig. 5 (508) despite an indication parameter set to the first boot (501)].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implementing the teachings of Lee in the system of Balakrishnan for the same reasons as above.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Parhiban et al. (hereinafter Parthiban) US PG Pub. 2017/0322816.
Regarding claim 15:    
Balakrishnan discloses the method of claim 8. Balakrishnan does not exactly disclose wherein the performing of the second booting operation comprises deactivating the watchdog timer.
	Parthiban teaches wherein the performing of the second booting operation comprises deactivating the watchdog timer [0028: “When the BMC firmware 124 is booted from the backup image 144 successfully, the BMC firmware 124 may be configured to disable” the watchdog].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the teachings of disabling the watchdog timer taught by Parthiban in the system of Balakrishnan. One would have been motivated to do so because to counter errors that may occur in the second boot process and ensure the system runs normally after performing a second boot process instead of aborting due to failed boot.

Regarding claim 16:  
Balakrishnan discloses the method of claim 8, however, does not exactly disclose wherein the performing of the second booting operation comprises resetting the watchdog timer. 
	Parthiban teaches wherein the performing of the second booting operation comprises resetting the watchdog timer [0028: “interrupt the watchdog” when the BMC is successfully booted from the second boot process].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the step of interrupting the watchdog timer following a successful second bootloader performance, as taught by Parthiban, in the system of Balakrishnan for the same reasons as set forth in the rejection of claim 15 above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Lee.

Regarding claim 17:
An application processor comprising [(404) Fig. 4]: 
flag information [(216) Fig. 2];
a connectivity configured to receive information regarding a bootset image update [a communication controller (320 Fig. 3) and connection bus, further illustrated as (410) and (424 Fig. 4) which act as a connectivity for facilitating communication with networks and between at least the processor (404) and memory (406), see pars. 40-41. Also illustrated in fig. 1 for receiving an updated bootloader image(s) (146) and/or (148)]; and 
a core configured to store an update bootset for update, which is received from the connectivity, as a first bootset in a non-volatile memory outside the application processor via a non-volatile memory interface [0021: “the bootloader 124 or the BMC OS may receive replacement images 146 from the host computer 110 or from the network device 124 through the network 160,” note the processor for performing these tasks in par. 20 which is illustrated in fig. 4 (404)] and perform a second booting operation by using a second bootset, by loading the second bootset based on the flag information and a reset signal received from an exception detector [FIG. 2 a second bootloader is loaded to perform a second booting operation (224-226) based on hang / encounter error (flag) at (216) and reset generated by a watchdog (exception detector) at (217, see pars. 33-34)], when an exception occurs during a first booting operation performed by using the first bootset received from the non-volatile memory interface [when an event (exception) occurs (216) following a first booting operation from a primary bootloader image (206) received from bus/interface (424 Fig. 4)].
Balakrishnan does not disclose a register configured to store flag information.
Lee teaches a register configured to store flag information [Fig. 5 boot error (flag) information is logged (511) or (512). Note that information used for processing are stored in a register by definition of working of register in a computing device].

Regarding claim 18:
Balakrishnan and Lee disclose the application processor of claim 17. Lee further teaches wherein the core is configured to determine a bootset to load among the first bootset and the second bootset, based on an indication parameter that is received via the non-volatile memory interface and that indicates a first boot mode in which the first bootset is used and a second boot mode in which the second bootset is used [Fig. 5 (501) selects a boot loader based on whether parameter Boot_From_System_Memory is set. Note all communications are via interface (304) Fig. 3].


Regarding claim 20:
Balakrishnan and Lee disclose the application processor of claim 17. Lee further teaches wherein the first bootset and the second bootset each comprises a third bootloader and a fourth bootloader [“a second set of BIOS and/or boot loader may also be provided and stored in the ROM 303” in the first boot region, col. 3 ‖ 65-66. Fig. 3 (312) a fourth bootloader connected to storage adapters (305), where storage adapters is a second boot region].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Balakrishnan to include a third and fourth bootloaders per the teachings of Lee. One would have been motivated to do so to improve reliability of the system and reduce interruptions, col. 3 ‖ 62 – col. 4 ‖ 3, Lee.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Lee and further in view of Insley and further in view of HSU et al. (hereinafter HSU) US PG Pub. 2017/0046229.
Regarding claim 19:
Balakrishnan and Lee disclose the application processor of claim 18. Balakrishnan further teaches booting from a second bootloader when an exception occurs in the first bootloader [FIG. 2 (216)-(226)]. 
after performance of the second booting operation by using the second bootset, when the exception occurs during performance of the first booting operation by using the first bootset.
	Insley teaches wherein the core is configured to change the indication parameter to select a second boot set in response to an error in the primary boot image [see col. 3 ‖ 3-8 and col. 6 ‖ 32-60].
	HSU teaches wherein a core is configured to reset the core after performance of a second booting operation by using a second bootset [0062: “The secondary boot shell runs in step 860, after which the computer system is reset”], following performance of a first booting operation by using a first bootset [following a first boot, step (810)].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the teachings of Insley and HSU in the system of Balakrishnan and Lee. One would have been motivated to do so for improving reliability of the system and reduce failed boot processes on subsequent boots of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMAH A SHARAF whose telephone number is (313)446-6585.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A.S./Examiner, Art Unit 2186                                                                                                                                                                                                        
/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186